Title: To James Madison from Elias Vander Horst, 28 August 1805 (Abstract)
From: Horst, Elias Vander
To: Madison, James


          § From Elias Vander Horst. 28 August 1805, Bristol. “Above is a Copy of my last of the 10h Instn. the New York Packet, Capt. Dannett, Via New-York, by whom I also sent you under cover a London Paper & Price Currt. of the 9h. [not found]—since when I have not had the plea sure of hearing from you—nor has any thing particularly interesting occurred in the interval except what the enclosed papers will communicate to which ⟨therefore⟩; I beg leave to refer you.
          “The Weather for the Harvest is now favorable—the appearance of the Crops in consequence are much improved, and should it continue fine for a few weeks longer the produce of our fields will in all probability be much larger than was a short time since expected, and of course render our want of Grain more limitted.”
          Adds in a 30 Aug. postscript: “I know of no cause that has been assigned for the detention of several of our Vessels of late by British Cruizers for Adjudication, than what the Public Papers have communicated.
          “The Price of Grain continues rapidly to decline, owing to the general opinion that now prevails, that the Crops will be plentiful, though I am not myself quite so sanguine.”
        